Exhibit 10.03

 

WAIVER

 

WAIVER, dated as of April 13, 2009 (this “Waiver”), to the Credit Agreement,
dated as of December 14, 2006 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Public Service Company of
Colorado, a Colorado corporation (the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and the other Agents party thereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;

 

WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be waived as set forth herein to effect the termination of the
Revolving Commitment of Lehman Brothers Bank, FSB (“Lehman”) without the pro
rata reduction of the Revolving Commitment of any other Lender; and

 

WHEREAS, the Lenders are willing to agree to such waivers on the terms set forth
herein;

 

NOW THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

 

19.   Defined Terms.  Unless otherwise defined herein, capitalized terms used
herein which are defined in the Credit Agreement are used herein as therein
defined.

 

20.   Waiver and Consent. (a) The parties hereto hereby agree that effective as
of the Effective Date (as defined below), the Revolving Commitment of Lehman
shall be permanently terminated in full (the “Lehman Termination”) and waive
compliance with Section 2.11 of the Credit Agreement with respect to the Lehman
Termination. From and after the Effective Date, Lehman shall have no further
rights or obligations under the Credit Agreement, other than those rights and
obligations which, by their terms, survive the termination of any of the
Revolving Commitments and/or the repayment in full of the Obligations.

 

(b) Other than with respect to the Lehman Termination, this Waiver shall in no
way be deemed to waive, alter or otherwise modify the pro rata sharing of
payments provisions of Section 2.11 of the Credit Agreement, all of which remain
in full force and effect as written. For avoidance of doubt, the Borrower shall
not be required to make any payment under Section 2.3(a) or otherwise in respect
of the Revolving Commitment of Lehman for any period after January 1, 2009.

 

21.   Amendment.  (a)  As of the effective date, Schedule 1.1A shall be amended
to remove Lehman as a Lender under the Credit Agreement and change the amount of
the Total Revolving Commitments to $675,111,111.11.

 

(b)  For the purpose of determining the Revolving Percentages of the L/C
Participants (or other ratable treatment calculations) with respect to matters
relating to any Letter of Credit outstanding as of the Effective Date (each, an
“Existing Letter of Credit”) and funding obligations in connection therewith,
(i) the amount of Lehman’s outstanding Revolving Commitment shall be deemed to
be zero and (ii) effective as of the Effective Date, each L/C Participant’s
Revolving Percentage of the Total Revolving Commitments shall be calculated
after giving effect to the termination of Lehman’s Revolving Commitment
contemplated by this Waiver.  For avoidance of doubt, as of and after the
Effective Date (x) Lehman shall have no obligation to purchase an interest in
any Existing Letter of Credit and (y) Lehman shall not receive any share of any
payment made pursuant to Section 3.4(c) of the Credit Agreement in respect of
any Existing Letter of Credit.

 

(c)  In the event of any inconsistency between the terms of the Credit Agreement
(including, without limitation, Section 2.11 thereof) and the terms of this
Waiver, the terms of this Waiver shall govern.  The Administrative Agent is
authorized to make administrative changes to the manner in which amounts are
funded or paid under the Credit Agreement and the other Loan Documents to the
extent necessary to effectuate the intent of this paragraph.

 

22.   Effectiveness; Fees.  This Waiver shall become effective as of the date
hereof (the “Effective Date”) when the Administrative Agent shall have received
(a) counterparts hereof duly executed by the Borrower and the Administrative
Agent and (b) 

 

--------------------------------------------------------------------------------


 

consent letters authorizing the Administrative Agent to enter into this Waiver
from the Required Lenders.  The parties hereto hereby agree that the Borrower is
not required to pay any fee in connection with this Waiver.

 

23.   Representations and Warranties.  The Borrower hereby represents and
warrants that, after giving effect to this Waiver, (a) each of the
representations and warranties of the Borrower in or pursuant to the Loan
Documents (other than the representations and warranties contained in Sections
4.2 and 4.6 of the Credit Agreement, which representations and warranties are
true and correct on and as of the Closing Date) is true and correct in all
material respects, as if made on and as of the date hereof, except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty is true and correct in all
material respects as of such earlier date, and (b) no Default or Event of
Default has occurred and is continuing.

 

24.   Continuing Effect of Credit Agreement.  This Waiver shall not be construed
as a waiver or consent to any further or future action on the part of the
Borrower that would require a waiver or consent of the Administrative Agent
and/or the Lenders.  Except as amended hereby, the provisions of the Credit
Agreement are and shall remain in full force and effect.

 

25.   Counterparts.  This Waiver may be executed in counterparts and all of the
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Waiver by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

26.  GOVERNING LAW.  THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

27.   Expenses.  The Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable out-of-pocket attorney fees and disbursements of
Simpson Thacher & Bartlett LLP incurred in connection with the preparation,
negotiation and execution of this Waiver.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

 

 

 

PUBLIC SERVICE COMPANY OF COLORADO

 

 

 

 

 

 

 

By:

/s/ GEORGE E. TYSON, II

 

 

Name: George E. Tyson, II

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

 

Administrative Agent

 

 

 

 

By:

/s/ MICHAEL DEFORGE

 

 

Name: Michael DeForge

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------